EXHIBIT 10.5

FIRST AMENDMENT

TO

TERMINATION, SETTLEMENT AND NET REVENUES SHARING AGREEMENT

This FIRST AMENDMENT TO TERMINATION, SETTLEMENT AND NET REVENUES SHARING
AGREEMENT (this “Amendment”) is entered into effective as of June 29, 2015, by
and among KAISER EAGLE MOUNTAIN, LLC, a Delaware limited liability company
(“KEM”), LAKE TAMARISK DEVELOPMENT, LLC (“LT”), EAGLE MOUNTAIN RAILROAD & MINING
COMPANY, LLC, a Delaware limited liability company (“EMMR”), CIL&D, LLC, a
Delaware limited liability company (“CILD”), and MINE RECLAMATION, LLC, a
California limited liability company (“MRLLC”). KEM, LT, EMMR, CILD, and MRLLC
are each sometimes individually referred to in this Agreement as a “Party” or
collectively as “Parties”.

RECITALS

A. Effective January 1, 2014, all the Parties except EMMR entered into that
certain Termination, Settlement and Net Revenues Sharing Agreement (the
“Agreement”). The Agreement provides, among other things, for the sharing of Net
Revenues as that term is defined in the Agreement resulting from the sale, lease
or other disposition of the Eagle Mountain property owned by KEM and from the
Lake Tamarisk property owned by LT or the Net Revenues resulting from the sale
by CILD of the KEM and Lake Tamarisk entities owning such property.

B. Concurrently with the effective date of this Agreement, Eagle Mountain
Acquisition, LLC (“Buyer”) is purchasing KEM from CILD pursuant to that certain
Purchase and Sale Agreement among Buyer, CIL&D, KEM, Eagle Mountain LLC (“EM
Parent”) and Eagle Crest Energy Company (“Eagle Crest”) dated June 25, 2015 (the
“PA”).

C. CILD is providing seller financing for a portion of the sales price for KEM
as reflected in Buyer’s promissory note in the original principal amount of
$4,250,000 ( the “Senior Note”) and Buyer’s promissory note in the original
principal amount of $19,000,000 ( the “Junior Note”) all as more fully described
in the PA (the “Notes”). The Notes and other obligations are secured pursuant to
various guaranties, pledges, security agreements and a deed of trust on the
Eagle Mountain property (the “Deed of Trust”), all as described in the PA (the
“Security Documents”). Upon a default under the Notes or under any of the
Security Documents, CILD would have the right to elect its remedies, including,
but not limited to, the ownership interest of KEM held by the Buyer and/or the
ownership interest of EM Parent (collectively a “Foreclosure Action”). For the
avoidance of doubt, a “Foreclosure Action” shall not include the foreclosure by
CILD on any of the Eagle Mountain Assets under the Deed of Trust, or the
foreclosure on the interests of Eagle Crest.

D. MRLLC will share in the Net Revenues generated from the sale of KEM as
collected by CILD in accordance with the terms of the Agreement.

E. As a condition to the purchase of KEM the Buyer is requiring that KEM’s
participation in the Agreement be suspended so that (i) the Agreement will not
apply to the Eagle Mountain Assets or any Gross Revenues (as that term is
defined in the Agreement) that KEM may generate after the date of this
Amendment, (ii) responsibility for the Operating Costs, Transaction Costs,
Investment/Capital Costs (as those terms are defined in the Agreement) with
respect to KEM and the Eagle Mountain Assets no longer be governed by the
Agreement, and (iii) MRLLC shall not be considered a creditor of KEM, and the
covenants contained in Section 7 of the Agreement shall no longer apply to KEM
or the Eagle Mountain Assets; provided, however, in the event CILD

 

1



--------------------------------------------------------------------------------

directly or indirectly reacquires KEM, then KEM’s participation in the Agreement
shall automatically be reinstated and will immediately apply to all Gross
Revenues that KEM may generate following such reinstatement. In addition, at
such time as all indebtedness due CILD pursuant to the Notes has been paid in
full and the security for all such obligations has been released or terminated,
KEM’s participation in this Agreement will automatically terminate and KEM and
the Eagle Mountain Assets shall no longer be subject to this Agreement.

F. EMMR is a wholly-owned subsidiary of CILD. As a part of the consideration for
the sale of KEM, EMMR acquired the Eagle Mountain Railroad and assumed all
obligations related thereto. In addition, EMMR and KEM are entering into that
certain Mining Lease and Agreement (the “Mining Agreement”) of even date
herewith pursuant to which EMMR shall have the right to conduct above-ground
mining activities involving rock, coarse iron ore tailings, fine iron ore
tailings and iron ore pellets. KEM is to be paid a royalty equal to twenty-five
percent (25%) of the Net Revenues generated from such mining activity with EMMR
retaining the remaining seventy-five percent (75%) of the Net Revenues as that
term is defined in the Mining Agreement.

G. The intent of the Agreement is for MRLLC to receive its share of the Net
Revenues resulting from the Riverside County assets directly or indirectly owned
by CILD. Thus, EMMR is to be made a party to the Agreement so that any revenues
generated by EMMR or by CILD through any sale of the equity interests in EMMR or
through the sale, lease or other disposition of EMMR’s assets are covered under
the terms of the Agreement.

AMENDMENT AGREEMENT

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereto enter into this
First Amendment and agree as follows:

1. CONFIRMATION AND INCORPORATION OF RECITALS. The above Recitals and the
definitions provided therein are hereby incorporated into and made a part of
this Agreement.

2. SUSPENSION OF KEM’S OBLIGATIONS AND RIGHTS UNDER AGREEMENT. The Parties
hereby agree that concurrently with the closing of the sale of KEM by CILD to
Buyer, KEM’s rights and obligations under the Agreement shall be suspended, KEM
will thereafter have no present obligations or rights pursuant to or under the
Agreement, and the Eagle Mountain Assets shall not be subject to the Agreement
so long as there has not been a Foreclosure Action. The Parties agree that upon
completion of a Foreclosure Action, the obligations and rights of KEM under the
Agreement shall be automatically reinstated in their entirety.

3. TERMINATION OF KEM’S OBLIGATIONS AND RIGHTS UNDER AGREEMENT UPON PAYMENT OF
ALL AMOUNTS. At such time as all amounts payable to CILD pursuant to the Notes
are paid in full, the Agreement shall terminate with respect to KEM, KEM shall
have no further rights, obligations or liabilities under the Agreement, and the
Eagle Mountain Assets shall no longer be subject to the Agreement in any way.

4. ADDITION OF EMMR TO THE AGREEMENT. By its execution of this Agreement, EMMR
shall become a party to the Agreement and shall be bound by the terms and
provisions of the Agreement. The Parties confirm and agree that any Net Revenues
(as that term is defined in the Agreement) resulting from the activities of EMMR
under the Mining Agreement, a sale of the equity of EMMR or a sale, lease or
other disposition of EMMR’s assets are subject to the Agreement.

 

2



--------------------------------------------------------------------------------

5. CONFIRMATION OF AGREEMENT. Except for the additional provisions and amended
provisions as expressly provided in this Amendment, all other provisions and
terms of the Agreement shall remain the same as of the date of this Amendment
and they are hereby confirmed and ratified.

6. MISCELLANEOUS PROVISIONS.

6.1 ENTIRE AMENDMENT. This Amendment constitutes the entire agreement of the
Parties covering everything agreed upon or understood with respect to this
Amendment and the matters contemplated herein.

6.2 MEMORANDUM OF AMENDMENT AND MEMORANDUM UPON TERMINATION. A memorandum of
this Amendment shall be prepared and signed by the Parties, notarized, and
recorded in Riverside County, California at KEM’s request. In addition, i KEM’s
rights, liabilities and obligations are terminated as provided in Section 3 of
this Amendment, a memorandum reflecting such termination and the release of the
Eagle Mountain Assets from the Agreement shall be prepared by the Parties,
notarized and recorded in Riverside County, California at KEM’s request.

6.3 HEADINGS. The headings in this Amendment are inserted only as a matter of
convenience, and in no way define, limit, extend or interpret the scope of this
Amendment or of any particular section.

6.4 FURTHER ACTS. The Parties hereto shall take such reasonable further steps
and sign such further documents as may be required from time to time to carry
out the intent and purposes of this Amendment.

6.5 COUNTERPARTS. This Amendment may be executed in counterparts, each of which
when executed shall be deemed an original, but when taken together shall
constitute one and the same instrument. Facsimile or scanned signatures on this
Agreement are acceptable, provided that original signatures are presented to the
Parties promptly thereafter.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the day and year first above written notwithstanding the actual date of
signature.

 

“CILD”

CIL&D, LLC,

a Delaware limited liability company

By:

/s/ Richard E. Stoddard

Name:

Richard E. Stoddard

Title: Managing Liquidation Director

[Signatures continue on the following page]

 

(Signature page to Amendment to Revenue Sharing Agreement – Eagle Mountain)



--------------------------------------------------------------------------------

“KEM”

KAISER EAGLE MOUNTAIN, LLC,

a Delaware limited liability company

By:

/s/ Richard E. Stoddard

Name:

Richard E. Stoddard

Title: President

[Signatures continue on the following page]

 

(Signature page to Amendment to Revenue Sharing Agreement – Eagle Mountain)



--------------------------------------------------------------------------------

“LT” LAKE TAMARISK DEVELOPMENT, LLC, a Delaware limited liability company, which
acquired title as Lake Tamarisk Development Corporation, a California
corporation By:

/s/ Terry L. Cook

Name:

Terry L. Cook

Title: Vice President

[Signatures continue on the following page]

 

(Signature page to Amendment to Revenue Sharing Agreement – Eagle Mountain)



--------------------------------------------------------------------------------

“EMMR”

EAGLE MOUNTAIN MINING & RAILROAD COMPANY, LLC,

a Delaware limited liability company

By:

/s/ Terry L. Cook

Name:

Terry L. Cook

Title: Vice President

 

(Signature page to Amendment to Revenue Sharing Agreement – Eagle Mountain)